Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papasakellariou et al. (US 2011/0075624 as supported by 61/246,387, page 6, second .
Regarding claim 1, Papasakellariou discloses a wireless transmit/receive unit (WTRU) (para. 5, UE) to transmit, in a time interval, a first uplink transmission to a first network node associated with at least one cell (fig. 6, item 620) and a second uplink transmission to a second network node associated with at least one other cell (item 630; fig. 10, items 1040 and 1050; paras. 81-82; note: PUCCH(s)/PUSCH(s) for macro-/micro- cells transmitted over some time - para. 5, first sentence and para. 7) and to scale power of the transmissions (para. 82, penultimate sentence).
However, Papasakellariou does not disclose but Damnjanovic teaches scaling a power level of only a second uplink transmission on a condition that a determined transmission power for the first uplink transmission and the second uplink transmission would exceed a maximum transmission power level in the time interval (paras. 66-71; note: PUCCH, PUSCH with UCI and PUSCH with no UCI are scaled, respectively, in priority order; note: scaled allocated power - para. 53, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have scaling a power level of only the second uplink transmission to the second network node on a condition that a determined transmission power for the first uplink transmission to the first network node and the second uplink transmission to the second network node would exceed a maximum transmission power level in the time interval in the invention of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing power for lower priority connections in favor of higher priority connections when a total power of the connections exceeds a maximum power (Damnjanovic, paras. 53 and 66-71; Papasakellariou, 
Further, Papasakellariou does not disclose but Damnjanovic teaches an WTRU comprising: a transceiver; and a processor, wherein the transceiver and the processor are configured to perform the functionality of the WRTU (fig. 3, items 304 and 314; para. 44-45 and 101-103). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the WTRU comprising: a transceiver; and a processor, wherein the transceiver and the processor are configured to perform the functionality of the WRTU in the invention of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implement functionality (Damnjanovic, fig. 3 and paras. 44-45 and 101-103; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 7, Papasakellariou discloses a method, implemented by a wireless transmit/receive unit (WTRU) (para. 5, UE), the method comprising: transmitting, in a time interval, a first uplink transmission to a first network node associated with at least one cell (fig. 6, item 620) and a second uplink transmission to a second network node associated with at least one other cell (item 630; fig. 10, items 1040 and 1050; paras. 81-82; note: PUCCH(s)/PUSCH(s) for macro-/micro- cells transmitted over some time - para. 5, first sentence and para. 7) and to scale power of the transmissions (para. 82, penultimate sentence). 
However, Papasakellariou does not disclose but Damnjanovic teaches scaling a power level of only a second uplink transmission on a condition that a determined transmission power for the first uplink transmission and the second uplink transmission would exceed a maximum transmission power level in the time interval (paras. 66-71; note: PUCCH, PUSCH with UCI and 
Regarding claims 2 and 8, Papasakellariou in view of Damnjanovic teaches and makes obvious the WTRU of claim 1 and method of claim 7 as noted above, wherein the processor is further configured to and the method further comprises a step to, scale the power level of only the second uplink transmission to the second network node by at least prioritizing power to a physical uplink control channel (PUCCH) over a physical uplink shared channel (PUSCH) without uplink control information (UCI) (Damnjanovic, paras. 53 (last sentence) and 66-71; Papasakellariou, figs. 6 and 10 and paras. 81-82).  
Regarding claims 3 and 9, Papasakellariou in view of Damnjanovic teaches and makes obvious the WTRU of claim 2 and method of claim 7 as noted above, wherein the processor is further configured to and the method further comprises a step to, scale the power level of only the second uplink transmission to the second network node by prioritizing power to a PUSCH 
Regarding claims 4 and 10, Papasakellariou in view of Damnjanovic teaches and makes obvious the WTRU of claim 1 and method of claim 7 as noted above, wherein the transceiver and the processor are further configured to and the method further comprises a step to, receive different transmit power commands for the first and second network nodes (Papasakellariou, para. 116; note: TPC commands for different ULs for different cells; Damnjanovic, paras. 53 (last sentence) and 66-71; note: power prioritization of transmitted channels).  

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papasakellariou in view of Damnjanovic as applied to claim 1 or 7 above, and further in view of Brown et al. (US 2003/0203738).
Regarding claims 5 and 11, Papasakellariou in view of Damnjanovic does not disclose the WTRU of claim 1 and method of claim 7, wherein the transceiver and the processor are further configured to and the method further comprises a step to, receive different timing advances for the first and second network nodes. However, Brown discloses different timing advances for nodes (fig. 3 and paras. 14 (second and third sentences) and 29). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive different timing advances for the first and second network nodes in the invention of Papasakellariou in view of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, achieving proper communication timing based on the distance to communication nodes (Brown, paras. 14 and 29; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heo et al. (US 2006/0003787) discloses power scaling in an LTE environment (figs. 5-9 and para. 28). Lee et al. (US 2007/0293226) discloses splitting traffic at a PDCP (fig. 10, item 801).


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								Primary Examiner, Art Unit 2462